Citation Nr: 1137160	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.    

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1965 and from November 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a December 2004 rating decision from the RO in St. Louis, Missouri.

The January 2003 rating decision found that no new and material evidence had been submitted to reopen claims of entitlement to service connection for basal cell carcinoma and Parkinson's disease.  The December 2004 rating decision denied service connection for residuals of a head injury.

In his June 2006 substantive appeal, the Veteran requested a Board hearing at his local RO.  In March 2007, his representative submitted a written statement asking that this hearing request be withdrawn.

In January 2009, the Board requested an etiology opinion concerning the Veteran's Parkinson's disease from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  This opinion was obtained and has been associated with the claims file.

In September 2009, the Board found that new and material evidence had been received to reopen the Veteran's Parkinson's disease claim.  It remanded for further development claims of entitlement to service connection for Parkinson's disease, posttraumatic stress disorder (PTSD), and residuals of a head injury, as well as the claim of whether new and material evidence had been received to reopen a claim of entitlement to service connection for basal cell carcinoma.  

In an April 2011 rating decision, the Appeals Management Center (AMC) granted the claim of entitlement to service connection for PTSD and assigned a 50 percent disability rating.  This decision constitutes a full grant of the benefit sought in relation to the PTSD claim.  Thus, the issue of entitlement to service connection for PTSD is no longer on appeal.

The Board notes that the April 2011 supplemental statement of the case only addresses the issue of entitlement to service connection for residuals of a head injury.  No supplemental statement of the case has been addressed with respect to the Parkinson's disease and basal cell carcinoma claims.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed in more detail below, a remand of the basal cell carcinoma claim for the issuance of an supplemental statement of the case is necessary.  However, because the Parkinson's disease is being granted herein, the Board finds no prejudice to the Veteran in adjudicating this claim without an additional remand.  Bernard v. Brown, 4 Vet. App. at 394 (where the Board proceeds to the merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran).

The issue of entitlement to a TDIU has been raised by the record in the Veteran's repeated assertions that he is unemployable due to his Parkinson's disease, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the Board's grant of service connection for Parkinson's disease.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for basal cell carcinoma and entitlement to service connection for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.

2.  The Veteran has a current diagnosis of Parkinson's disease.


CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2010), 3.309 (effective August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for Parkinson's disease, any error by VA in complying with the requirements of VCAA or in complying with the requirements of the Board's September 2009 remand as to this issue is moot.  

II.  Service Connection

The Veteran has claimed entitlement to service connection for Parkinson's disease, which he contends, in relevant part, developed as a result of his in-service exposure to Agent Orange.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, Parkinson's disease.  75 Fed. Reg. 53202 (August 31, 2010).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that VA has verified that the Veteran served on active duty from August 1961 to May 1965 and from November 1965 to September 1967.  This service includes time spent in the Republic of Vietnam from February 1966 to May 1966.  The Veteran is therefore presumed to have been exposed to Agent Orange.

Turning to the medical evidence of record, the Board notes that the Veteran's claims file contains ample evidence of a current disability.  For example, a June 2006 letter from the Veteran's former neurologist reflects that he has young-onset Parkinson's disease.  The most detailed descriptions of the symptoms associated with the Veteran's Parkinson's disease appear in private treatment records.  A May 1996 record reflects that the Veteran had "an approximate one year history of left hand shaking, pace slowed, intermittently shuffling gait and decreased dexterity of the left upper limb and now the right upper limb....  His wife further notes that he tends to get hung up on a maneuver stopping at mid-point."  A November 1997 record notes that the Veteran "carries a diagnosis of Parkinson's disease.  His symptoms include slowness, difficulty with coordination and reduced reaction time."

The Board finds that this evidence of current Parkinson's disease manifested to a compensable degree and verified service in Vietnam satisfies the presumptive service connection criteria of 38 C.F.R. § 3.309(e) (effective August 31, 2010).  Therefore, the Board finds that the requirements for entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides, are satisfied and that entitlement to service connection for Parkinson's disease is warranted.


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, is granted.


REMAND

The Veteran has also requested that VA reopen his claim of entitlement to service connection for basal cell carcinoma, to include as due to in-service herbicide exposure, and has claimed entitlement to service connection for residuals of a head injury.  Unfortunately, both of these claims must again be remanded for further development.  

The Board will first address the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for basal cell carcinoma, to include as due to in-service herbicide exposure.  The Board notes that, because the basal cell carcinoma claim had been subject to a prior final denial, the September 2009 remand recharacterized the basal cell carcinoma claim to require new and material evidence to reopen.  The RO/AMC was directed to send the Veteran proper notice of how to reopen this previously-denied claim on remand and was directed to readjudicate the issues on appeal.  Proper VCAA notice letters were sent in October 2009 and December 2009.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

However, the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for basal cell carcinoma is not addressed in the April 2011 supplemental statement of the case and has not otherwise been readjudicated since the September 2009 Board remand.  

The Board notes that the Veteran submitted a statement in December 2009 noting that "Yes I did have basal cell carcinoma removed from my neck followed up by 10 radiation treatments in the Spring of 67.  But I will concede the point of service connection to your side."  Regulations provide that an appeal may be withdrawn in writing by an appellant or by his or her authorized representative at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2010).  The Board has considered whether this statement constitutes a withdrawal of the basal cell carcinoma claim.

The Board finds that a withdrawal of the basal cell carcinoma claim is not indicated by the December 2009 statement.  First, the Board notes that the Veteran's statement that "I will concede the point of service connection to your side," is an ambiguous withdrawal at best.  

Second, the Board notes that the Veteran's December 2009 statement makes a similar concession with respect to the claim of entitlement to service connection for residuals of a head injury.  The Board notes, however, that the AMC did not interpret this statement as a withdrawal of the head injury claim, as it issued a supplemental statement of the case on the issue in April 2011.  Nor does the June 2011 informal hearing presentation from the Veteran's representative indicate that the Veteran had intended to withdraw the head injury claim, or any other claim, through his December 2009 statement.  Thus, the Board concludes that the Veteran's basal cell carcinoma claim was not withdrawn by his December 2009 statement.

As noted above, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.  Thus, the Board must remand this case for the issuance of a supplemental statement of the case on the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.  

The Board will next address the issue of entitlement to service connection for residuals of a head injury.  As discussed in the September 2009 remand, the Veteran alleges that he currently suffers residuals of an injury that occurred when he was hit in the head with a steam iron during service.  

This incident was noted by one of the Veteran's buddies to have occurred at Iwakuni, Japan, after the Veteran's return from Tan Son Nhut, when the Veteran was assigned to shore patrol, and is estimated to have occurred in mid-1966.  The Veteran himself estimated that it must have been at least two weeks before they arrived at Whidbey Island.  According to the Veteran's December 2009 statement, a serviceman, M.E.E., "attacked and struck me with a steam iron, thereby fracturing my skull on the left side- going from my eye socket to approx 3"-4" into the skull itself."  The Veteran has also submitted evidence of the in-service assault in the form of witness testimony.  

As noted in the prior remand, the Veteran's post-service medical records, which for the most part go back to 1996, indicate that he reported having suffered a head injury in 1966 years before he ever claimed service connection for a disability that he believed was related to that injury.  An October 1996 private medical record notes that the Veteran had multiple head traumas, including a fractured skull in 1966.  An April 2001 private medical record notes that the Veteran reported suffering a left-sided head blow in 1966 when he was 22 years old.  

However, the Veteran's service treatment records contain no evidence of an in-service head injury.  The Veteran answered "no" when asked on a November 1966 dental history form if he had ever been hospitalized or if he had been treated by a physician recently.  Furthermore, his August 1967 discharge examination report contains no evidence of a clinical abnormality of the head and does not note the half-inch scar above the left eye that is recorded on the August 1961 and November 1965 examination reports.  

The September 2009 Board remand noted that the claim of entitlement to service connection for residuals of a head injury has been denied largely based on the lack of evidence of an in-service head injury.  Therefore, determination of whether the Veteran did, in fact, suffer a head injury in service is important to the resolution of this claim.  It was also noted that such injury had also been put forth as a stressor in support of his then-pending claim for service connection for PTSD.  

The September 2009 remand directed that the Veteran be sent special notice in compliance with 38 C.F.R. § 3.304(f)(3) and that he be asked if he can narrow down the timeframe during when this assault occurred.  He was also to be asked whether any military or civilian police reports were filed, whether an investigation was conducted, and whether he recalls if the named individual was punished or disciplined for the assault.  The remand then directed that VA should attempt verification of the claimed stressor based on the information already of record and any new information supplied by the Veteran.

A May 2003 letter from the Veteran to Senator John McCain indicates that the incident occurred during the Veteran's second tour of duty, which was from November 1965 to September 1967.  He reported that it occurred while he was assigned to Shore Patrol at Iwakuni, Japan, in the latter part of June 1966.  The individual who attacked him (initials M.E.E.) is identified by name in several statements from the Veteran and fellow servicemembers, including in a December 2004 personal statement from a fellow servicemember.  

The Board believes there was sufficient evidence of record to attempt verification of this incident and that an attempt should have been made to verify this incident through the United States Joint Services Records Research Center (JSRRC).  There is no indication that any such request was made, nor is there a finding that the evidence of record was insufficient to submit such a request.  As noted above, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, in this case, the Board finds that such verification is no longer necessary as service connection for PTSD has been granted.  Significantly, the law in effect at the time of the Board's remand required verification of any claimed stressor, which is why the remand occurred.  Given significant changes to the regulations, the RO was able to adjudicate and grant service connection for that disability without obtaining verification.

Unlike that claim, however, the claim of entitlement to service connection for the residuals of a head injury has never required verification of the claimed in service event.  Rather, the Veteran's lay statements can establish the occurrence of the injury if deemed credibility.  Consequently, the Board finds further verification is unnecessary.  Instead, the Board concludes that a VA examination is necessary to clarify the nature and severity of any residuals of the reported head injury.

Finally, the Board notes that the Veteran has indicated he is in receipt of disability benefits from the Social Security Administration (SSA) due to his Parkinson's disease.  To the extent that the Veteran has asserted a potential connection between his in-service head injury and his Parkinson's disease, his SSA records may be relevant to the adjudication of the claim of entitlement to service connection for residuals of a head injury.  While this case is on remand, VA should attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  Following completion of the above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current residuals of the reported in-service head injury.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should identify any pertinent pathology found and should diagnose any current disability found to be related to the Veteran's in-service head injury.  Specifically, as to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, or is otherwise related to any incident of service, to include as a result of an in-service head injury.  Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, including in connection with the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for basal cell carcinoma, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


